Action to have an alleged savings bank account trust declared void as against the plaintiff’s incompetent, and to impress a trust in favor of the incompetent upon certain other savings bank accounts in the name of the testatrix at the time of her death. Plaintiff appeals from so much of the judgment as adjudges that the plaintiff’s incompetent has no beneficial interest or ownership in the savings bank accounts carried in the name of the deceased Anna A. Barthold, and dismisses plaintiff’s complaint. Judgment, in so far as appealed from, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.